 



Exhibit 10.01

                  Cardinal Health     7000 Cardinal Place     Dublin, OH 43017
 
  Main     614.757.5000  
 
  Direct     614.757.7200  
 
  Fax     614.652.8200  

(CARDINALHEALTH LOGO) [l20582al2058201.gif]
May 29, 2006
 
Mr. Ronald Labrum
1325 Canterbury Circle
Libertyville, IL 60048
Dear Ron:
Per our discussions, this letter will serve to specify the terms of your
separation from Cardinal Health, Inc. (the “Company”) under the Employment
Agreement dated November 5, 2003, as amended by the First Amendment to
Employment Agreement dated September 15, 2005, between you and the Company
(collectively, the “Employment Agreement”). Except as set forth in paragraph 6
below, (a) all terms and conditions of the Employment Agreement remain in force
and (b) to the extent of any disagreement between this letter and the Employment
Agreement, the Employment Agreement shall control. Any capitalized word or term
used but not defined in this letter has the meaning given to it in the
Employment Agreement.

  1.   July 31, 2006 shall be your “Transition Date.” Between now and the
Transition Date you will continue as Chairman and Chief Executive Officer of
Healthcare Supply Chain Services; between the Transition Date and the
Termination Date (as defined below) you will begin an “Advising Period,” during
which you will continue to be a full-time active employee. The pay and benefits
that you currently receive as Chairman and Chief Executive Officer of Healthcare
Supply Chain Services shall continue through the Termination Date.     2.   You
shall cease to be an officer of the Company and any of its affiliates on the
Transition Date. During the Advising Period you shall remain available on
reasonable notice and at reasonable times for periodic and reasonable advisement
and consulting to the CEO. By signing below, you acknowledge your resignation
from all positions with the Company and its affiliates effective on the
Transition Date, and you agree to provide a letter of resignation to this effect
upon request.     3.   The Advising Period shall end on, and your final date of
active full-time employment with the Company shall be, the Termination Date.

 



--------------------------------------------------------------------------------



 



Mr. Ronald Labrum
May 29, 2006
Page 2 of 3

  4.   During the period of time between the Transition Date and the Termination
Date you may elect to advance the Termination Date by written two (2) week
notice to the Company. You agree that in any event, the Termination Date will be
no later that September 22, 2006.     5.   The termination of your employment on
the Termination Date will qualify as a termination without Cause under
Section 4(a)(iii) of the Employment Agreement, entitling you to the compensation
set forth in Section 4(c) of the Employment Agreement and to no further
compensation or benefits under the Employment Agreement.     6.   You and the
Company desire to amend the Employment Agreement to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), in accordance with
the transition rules applicable under IRS Notice 2005-1 and Proposed Regulations
issued under Section 409A of the Code. The Employment Agreement is amended by
deleting Subsection 4(c)(i) of the Employment Agreement in its entirety and
replacing said Subsection with the following:

      “(i) pay to the Executive an amount equal to two times the sum of (x) the
Executive’s Base Salary, at the rate in effect on the day immediately prior to
the Date of Termination and (y) the Executive’s Annual Bonus target for the
fiscal year of the Company in which the Date of Termination occurs, such amount
to be divided into twenty-four (24) equal installments payable as follows: seven
(7) installments shall be payable, with interest as described below, as soon as
administratively practicable after the date which is six (6) months after the
Termination Date, and one (1) installment shall be payable each month thereafter
for a total of seventeen (17) additional months, with interest credited to the
first seven (7) installments determined based on the “Prime Rate” (as published
in the Wall Street Journal) to the date of payment as though one such
installment were allocated to each month between the Termination Date and the
date of payment.

  7.   You and the Company will agree to both an internal and external
announcement regarding your separation from the Company. These announcements
will be issued on May 30, 2006.     8.   You and the Company will also agree on
reference language to be provided to prospective employers who may seek
professional references regarding your employment with the Company from Robert
Walter, Kerry Clark or Carole Watkins. You will be free to discuss and explain
the nature of your separation with third parties consistent with the agreed to
reference language and Section 5 (f) (i) of the Employment Agreement.

 



--------------------------------------------------------------------------------



 



Mr. Ronald Labrum
May 29, 2006
Page 3 of 3

    9.   You agree to execute, simultaneous herewith, a release in the form
attached as Exhibit “A” (the “Release”) so as, among other things, to comply
with the provisions of the Older Worker Benefit Protection Act.     10.   You
and the Company agree this letter serves to fulfill any and all notice
provisions in the Employment Agreement, pursuant to Section 4 (a) (iii) or
otherwise.

Ron, I believe this covers the items we discussed. Please indicate your
agreement below with your signature.
Sincerely,
/s/ R. Kerry Clark
R. Kerry Clark
President and Chief Executive Officer
Agreed to and accepted:
/s/ Ronald K. Labrum

 
Ronald K. Labrum
May 30, 2006

 
Date

 